Citation Nr: 1731796	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-20 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for right shoulder disability, to include sprain. 

2. Entitlement to service connection for personality disorder.

3. Entitlement to service connection for acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include depressive disorder and mood disorder, not otherwise specified.

4. Entitlement to total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2007 to September 2007 and from December 2007 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Veteran was scheduled for a hearing before a Board Member at the RO in San Juan, the Commonwealth of Puerto Rico in January 2011. The Veteran notified VA on the day of his scheduled hearing that he desired to cancel his requested hearing. Thus, there is no hearing request pending at this time.

The Board in September 2012 remanded the right shoulder claim and personality disorder after expanding it under Clemons v. Shinseki, 23 Vet. App. 1 (2009) to an acquired psychiatric disorder. The Board attempted to afford the Veteran an examination and opinion for his psychiatric claim, but the Veteran failed to report to the exam. 

Since the previous remand, the Veteran has filed a claim for service connection for PTSD separate from his acquired psychiatric disorder. In a January 2017 rating decision, the RO denied the claim for service connection for PTSD. The Board is not addressing that issue in this decision as the Veteran still has time to appeal that decision. 



FINDINGS OF FACT

1. The Veteran's right shoulder disability did not have onset in service and is not otherwise due to service.  

2. The Veteran's currently-diagnosed personality disorder is not a "disease" or "injury" under the meaning of applicable law and regulations for VA purposes. In addition, the evidence does not demonstrate that the Veteran incurred a superimposed psychiatric disease or injury upon his personality disorder during service.

3. The competent evidence of record does not establish a relationship between an acquired psychiatric disorder, other than PTSD, to include depressive disorder and mood disorder, not otherwise specified, and service.

4. The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. A personality disorder is not a disease or injury within the meaning of the law providing compensation. 38 C.F.R. §§ 3.303(c), 4.9 (2016).

3. The criteria for service connection for an acquired psychiatric disorder, other than PTSD, to include depressive disorder and mood disorder, not otherwise specified, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4. The criteria for entitlement to TDIU have not been met. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In the Board's September 2012 remand, the Veteran was afforded an opportunity for a new mental health examination and opinion. However, the Veteran failed to report to the examination. While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street. See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence). In the December 2016 supplemental statement of the case, VA informed the Veteran that he had failed to appear for a scheduled VA and that the Veteran had not provided good cause for his absence. Additionally, VA told him that information from that examination that could have been used to support his claim was not available.  Finally, VA told him that he could notify VA when he was ready to report for an examination or that he could submit a disability benefits questionnaire, which would be completed and signed by a health care provider.  Thus, the Veteran was given the opportunity to explain his reasons for not attending the examination and express a willingness to appear at an examination or submit his own examination.  He did neither. As such, because the Board's remand instructions was fully complied with, there is no prejudice for the Board to proceed. 

The remand also included directives to attempt to locate the Veteran's service treatment records for his second period of service. The RO attempted to get the records through the records control division of the Veterans Benefit Administration and received a negative response that the records could not be located. The records were flagged to be added, if found, but no additions have been made. As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection-General

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following a review of the relevant evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a right shoulder disability, personality disorder and acquired psychiatric disorder. 

II(a). Service connection - right shoulder disability

The Board finds that the preponderance of the evidence is against a finding that the Veteran's left shoulder disability, to include sprain, had its onset in service.  

The Veteran claims that he had an in service incident in December 2007, where, while at the range he hurt his right shoulder while attempting to shoot a "249". The Veteran claims he is still feeling pain and weakness from this injury. 

X-rays from the Veteran's initial VA examination in January 2009, show normal bone density, no deconstruction or dislocation and no abnormalities identified. The soft tissue was unremarkable. The medical examiner diagnosed him with a right shoulder sprain. 

Although the Veteran may have a current disability, there is not an established in-service event. The Board previously remanded this claim in order to locate the Veteran's service treatment records from his second period of service, which is when he stated the in-service incident happened. The RO received a negative electronic mail from the record controls division stating that the Veteran's records could not be located. The RO again denied the claim based on there being no evidence of the injury in service. "It is the veteran's 'general evidentiary burden' to establish all elements of his claim." Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

The Veteran was informed via correspondence that he had the opportunity to send in additional evidence for the Board's consideration on this claim such as corroborating evidence until the Board decides the claim and no additional evidence in regard to an in-service incident have been received. 

Even accepting the Veteran's lay statement as to what happened in service, the examiner did not establish a nexus between the Veteran's current diagnosis of a right shoulder sprain and the in-service injury as described by the Veteran. Without competent evidence of a nexus, service connection compensation cannot be granted. The Board finds that the Veteran's allegations of nexus to service are not competent evidence, as this is the type of etiology or nexus that the courts have found to be complex medical matters beyond the competence of lay witnesses.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and entitlement to right shoulder disability is denied. See 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 55.

II(b). Service connection - personality disorder 

The Veteran underwent an examination in January 2009, and the examiner diagnosed the Veteran with a personality disorder, not otherwise, specified.  

Personality disorders are not service connectable as a matter of express VA regulation. See 38 C.F.R. §§ 3.303(c), 4.9, 4.127. Therefore, to the extent the evidence of record requires the Board to consider whether service connection may be warranted for the Veteran's diagnosed personality disorder, the Board must deny that aspect of the Veteran's psychiatric disability claim as a matter of law.

Notably, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality (to include personality disorder), by superimposed disease or injury. See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990). Here, however, the Board finds no evidence of additional disability due to in-service aggravation of any personality disorder by superimposed disease or injury during service. 


II(c). Service connection - acquired psychiatric disorder 

The Board finds that the preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disorder, other than PTSD, to include depressive disorder and mood disorder, not otherwise specified, had its onset in service.  

Following the January 2009 diagnosis of personality disorder, the Veteran was diagnosed with depressive disorder and mood disorder, not otherwise specified, in August 2009 and November 2009, respectively.  The Board notes that these are not psychoses. See 38 C.F.R. § 3.384 (2016) (defining what constitutes a psychosis for VA purposes). These diagnoses were over one year after leaving service, and there is no established connection to any illness or injury while in service. In the VA treatment records, the examiner did not attribute the acquired psychiatric disorder to the Veteran's service.  

As stated above, the Board remanded this issue to afford the Veteran an opportunity to get a VA examination and opinion as to what psychiatric disabilities the Veteran may have and if any were caused or aggravated by his military service. The Veteran failed to report for the exam and opinion and therefore has hindered the Board's efforts to obtain additional evidence and the claim must be decided based on the evidence in the claims file. Based on the evidence currently in the record, the Board finds that there is a lack of competent evidence of a nexus between the post service diagnoses of depressive disorder and mood disorder, not otherwise specified, and the Veteran's service. 

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply, and entitlement to acquired psychiatric disorder, other than PTSD, to include depressive disorder and mood disorder, not otherwise specified,  is denied. See 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 55.

III. TDIU

The Veteran's service-connected disabilities do not meet criteria for TDIU. 

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1) (2016). Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5. Vet. App. 524, 529 (1993). Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain. Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age. 38 C.F.R. § 3.341(a). See also 38 C.F.R. § 4.19 (2016) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran alleges that he cannot work as a result of his service-connected disabilities. The schedular criteria for TDIU have been met since November 2013. See 38 C.F.R. § 4.16(a). He is currently service connected for lower back strain rated at a 40 percent rating, radiculopathy of the right and left lower extremities, each rated at 20 percent disabling, and a left ankle disability rated at 10 percent disabling. His current disability rating is a combined 70 percent with his service connected back disability being 40 percent alone. Prior to November 2013, he had a combined rating of 40 percent.

The Veteran has a college education.  In the application for TDIU benefits that he submitted in February 2016, he wrote he became too disabled to work in April 2009.  However, in a subsequent application for TDIU benefits, received in July 2016, he wrote he became too disabled to work in October 2014. In January 2009, the Veteran reported he was working full time as an administrative assistant for H&R Block since that month. He reported that he would miss work due to lack of motivation for work and lack of tolerance of people. In an August 2009 VA treatment record, the examiner noted that the Veteran worked at this VA facility as a nurse from 1pm to 9pm. 

Regardless of whether the Veteran meets the criteria for a TDIU, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unable to secure or follow substantially gainful employment. During the appellate period, the Veteran has found substantially gainful employment. The Veteran's records indicate that following leaving service he was working at H&R block in 2009 and employed at the RO's office in 2010 though missing some days of work. In addition as part of the Veteran's increased rating VA examination for his ankle and back in April 2016, the examiner provided a medical opinion in regard to the Veteran's disabilities and their effect on his ability to work. The examiner stated that the Veteran's service-connected disabilities had a moderate effect on his ability to function in an occupational setting, but that the Veteran could work a desk setting as long as he did not have to lift over 20 pounds. The Board finds this information very probative to the fact that could be presently substantially and gainfully employed in a variety of positions. The Veteran has a college education and working at a desk would be feasible for him. As none of the service-connection claims currently on appeal can be granted, there is no consideration given to those disabilities. 

Therefore, the Board finds that a TDIU rating cannot be granted based on the Veteran's current service-connected disabilities.  The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and entitlement to TDIU is denied. See 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to service connection for right shoulder disability, to include sprain, is denied. 

Entitlement to service connection for personality disorder is denied. 

Entitlement to service connection for acquired psychiatric disorder, other than PTSD, to include depressive disorder and mood disorder, not otherwise specified, is denied. 

Entitlement to a TDIU rating is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


